Citation Nr: 1205207	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-40 219	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in an April 25, 2006 Board of Veterans' Appeals decision.


REPRESENTATION

Moving party represented by:  Antonio C. Quesada



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served with the Philippine Commonwealth Army from December 1941 to April 1942, and with the Regular Philippine Army from July 1945 to May 1946.  The Veteran was a prisoner of war from April 1942 to December 1942.  He died in September 2001.  The moving party is the Veteran's child.

This matter comes before the Board of Veterans' Appeals (Board) in response to a February 2010 request for review and revision of an April 25, 2006, Board decision on the basis of clear and unmistakable error (CUE).  

In December 2010, the Board sent the moving party a letter acknowledging the motion for revision of a prior Board decision on the grounds of CUE.  See 38 U.S.C.A. § 7111 (West 2002).  The letter also informed the moving party of the statutory and regulatory provisions pertinent to CUE motions.  


FINDING OF FACT

The moving party was not a party to the April 25, 2006 Board decision.



CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  

If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2011).

The Veteran died in September 2001.  The April 25, 2006 Board decision involves claims filed by the Veteran's surviving spouse, who subsequently passed away in September 2006.

A motion for revision of the April 25, 2006 Board decision based on CUE was received in February 2010.  The movant for the motion was the Veteran's child.

Review of a final Board decision to determine whether CUE exists may be initiated by a party to that decision.  38 C.F.R. § 20.1404(a) (2011).  The moving party was not a party to the April 25, 2006 Board decision, and no legal basis for substitution is shown.

Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(a) (2011), the motion is dismissed without prejudice to refiling.


ORDER

The motion is dismissed without prejudice to refiling.


	                       ____________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2011) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2011).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date.


